
	

114 HRES 439 IH: Expressing support for designation of October 2, 2015, as “World MRSA Day”.
U.S. House of Representatives
2015-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 439
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2015
			Ms. Schakowsky submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing support for designation of October 2, 2015, as World MRSA Day.
	
	
 Whereas MRSA is an acronym for methicillin-resistant staphylococcus aureus, which causes deadly infections in patients in health care facilities and within our communities;
 Whereas the Centers for Disease Control and Prevention (CDC) have estimated that hospital-acquired MRSA infections alone killed more than 11,285 United States residents in 2011;
 Whereas patient and consumer organizations around the globe are lending their voices to the call of world unity in leadership and commitment in preventing and stopping MRSA, which is pandemic and spreading at alarming rates;
 Whereas leading patient and consumer advocates call upon health care officials and leaders to step up and take a more comprehensive approach to eradicate this preventable disease and focus on a broad and proactive prevention program;
 Whereas, as an integral part of its multi-faceted program, the MRSA Survivors Network (the first consumer organization in the United States to raise the alarm concerning the MRSA epidemic and other multi-drug resistant health care-acquired infections) has announced World MRSA Day, which will be held on October 2, 2015, and is commemorated each year on October 2, and has recognized the month of October as World MRSA Awareness Month in order to call attention to this worldwide epidemic; and
 Whereas the MRSA Survivors Network has announced that April 1–7, 2015, has been designated as International MRSA Testing Week in order to call attention to this worldwide epidemic: Now, therefore, be it  That the House of Representatives—
 (1)supports the designation of World MRSA Day; and (2)supports the designation of International MRSA Testing Week.
			
